IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-51319
                           Summary Calendar



CRISSY ANN LOZANO

                  Petitioner - Appellant

     v.

JANIE COCKRELL, DIRECTOR TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION

                  Respondent - Appellee

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. SA-00-CV-441
                        - - - - - - - - - -
                         December 18, 2001
Before KING, Chief Judge, and JOLLY and DeMOSS, Circuit Judges.

PER CURIAM:*

     Crissy Ann Lozano, Texas prisoner #765108, appeals the

district court’s denial of her 28 U.S.C. § 2254 petition

alleging, inter alia, ineffective assistance of counsel.    Lozano

has failed to show that counsel was ineffective for failing to

raise the admissibility of her juvenile confession at her

transfer hearing, her sentencing proceeding, or on appeal because

she has failed to show that she was prejudiced by counsel’s

alleged errors.     Strickland v. Washington, 466 U.S. 668, 687-88,

691-92 (1984).    She has also failed to show that counsel was


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 00-51319
                               -2-

ineffective for failing to perfect an appeal from the order

transferring her for adult adjudication, since, due to the

overwhelming evidence against her, she has failed to demonstrate

that the transfer order would have been overturned on appeal.

She has therefore failed to demonstrate prejudice.   See id.

     AFFIRMED.